838 F.2d 470
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Karal Hasani Eifa BATTLE, Plaintiff-Appellant,v.CALHOUN COUNTY SHERIFF'S DEPARTMENT, Defendant-Appellee.
No. 87-1655.
United States Court of Appeals, Sixth Circuit.
Feb. 3, 1988.

Before LIVELY, Chief Judge, NATHANIEL R. JONES and MILBURN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This pro se Michigan prisoner appeals the judgment of the district court for the Western District of Michigan which dismissed his 42 U.S.C. Sec. 1983 action pursuant to Michigan's three year statute of limitations for personal injuries, Mich.Comp.Laws Sec. 600.5805(8).  On July 16, 1986, the plaintiff filed a complaint in which he alleged that his eighth amendment protection against cruel and unusual punishment had been violated by the defendant's negligent failure to provide a physical examination for him in April or May of 1981.  On the defendant's motion, the district court dismissed the action pursuant to Fed.R.Civ.P. 12(b)(6).   In so doing, the district court concluded that the three year period of time in which to bring suit had expired in May of 1984, and that the plaintiff's subsequent incarceration on December 1, 1982, did not further toll the running of the statute of limitations pursuant to Mich.Comp.Laws Sec. 600.5851.


3
Having carefully reviewed the record and the arguments of the parties, we conclude that no error or abuse of discretion was committed by the district court.  The district court opinions of May 4, 1987, and June 19, 1987, are both correct in their legal analysis and recitation of the facts.


4
Accordingly, for the reasons set forth in those opinions, the district court judgment of May 4, 1987, is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.